Case 2:21-cv-02184-CJC-PVC Document 1 Filed 03/08/21 Page 1 of 5 Page ID #:1

                                                          MAR - 8 2021

                                                              RS




                                                2:21-CV-02184-CJC-PVCx
Case 2:21-cv-02184-CJC-PVC Document 1 Filed 03/08/21 Page 2 of 5 Page ID #:2
Case 2:21-cv-02184-CJC-PVC Document 1 Filed 03/08/21 Page 3 of 5 Page ID #:3
Case 2:21-cv-02184-CJC-PVC Document 1 Filed 03/08/21 Page 4 of 5 Page ID #:4
Case 2:21-cv-02184-CJC-PVC Document 1 Filed 03/08/21 Page 5 of 5 Page ID #:5
